Citation Nr: 9904622	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-23 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to July 
1989.

The issue of whether new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for a psychiatric disorder was last before the 
Nashville, Tennessee Department of Veterans Affairs (VA), 
Regional Office (RO), in June 1992.  At that time, it was 
found that the veteran had not presented evidence sufficient 
to reopen her claim.

This appeal arose from a November 1995 rating decision of the 
RO that again refused to reopen the veteran's claim.  In 
August 1998, she was informed by a supplemental statement of 
the case that the denial of her claim was being continued.


FINDINGS OF FACT

1.  The RO refused to reopen the claim for service connection 
for a psychiatric disorder in June 1992.

2.  Evidence submitted since the June 1992 decision is 
relevant to and probative of the question of whether the 
appellant's currently diagnosed bipolar disorder had its 
onset in service; as such, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
submitted.  38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

The evidence in the record at the time that the RO considered 
this claim in June 1992 included service medical records.  A 
June 26, 1988 Medical Evaluation Board noted an Axis I 
diagnosis of a psychiatric disorder and an Axis II diagnosis 
of a schizotypal personality disorder.  On August 4, 1988, 
her sergeant expressed concerns about her adjustment and her 
"odd" behaviors.  The following day, she was seen for a 
Social Actions evaluation after an arrest for marijuana 
possession.  The objective evaluation noted an odd and 
eccentric presentation with tangential thinking.  The 
assessment was marijuana experimentation prior to service, 
none now; problem drinking behavior; and rule out schizoid 
versus schizotypal personality disorders.  On August 9, it 
was noted that she had had no problems with performance until 
this arrest; ever since, her performance had declined.  Her 
supervisor reported that odd speech patterns would occur 
whenever she was disinterested in a topic.  The objective 
evaluation noted no acute mental status problems during the 
interview.  Her behavior was essentially appropriate.  The 
assessments were history of marijuana experimentation, 
problem drinking and rule out personality disorder.  On 
October 25, 1988, she tested positive for a large amount of 
cocaine.  Her unit noted that they planned to court martial 
her.  The Axis I diagnoses were polydrug abuse (marijuana and 
cocaine) and problem drinking; the Axis II diagnosis was 
personality disorder, not otherwise specified, with schizoid 
and schizotypal features.  It was commented that the she had 
failed rehabilitation due to using drugs during the program.

A Medical Evaluation Board was conducted in January 1989.  
She was admitted for an evaluation at the request of her 
defense counsel, who had noted that she was unable to 
cooperate intelligently in her defense.  She seemed confused 
about the seriousness of the charges against her and was 
unable to comprehend the procedures involved in the court 
martial process.  The attorney stated that she manifested a 
complete inability to communicate coherently and digressed 
into bizarre and unrelated areas when he tried to discuss her 
case.  It was noted that co-workers had seen her talking to 
herself and to inanimate objects.  At the time of her initial 
interview, she stated that she had had difficulty dealing 
with others her whole life.  She reported odd or eccentric 
behavior throughout her adolescent years, with no close 
friends or confidantes.  It was also reported that she had 
demonstrated inappropriate and constricted affect, as well as 
suspiciousness or paranoid ideation throughout most of her 
life.  She had managed to perform to minimum military 
standards until her arrest.  

The objective mental status examination noted that she was 
hyperalert and anxious with darting eye movements and was 
sitting on the edge of her chair.  Prior to the examination, 
she was in the hallway, pacing and mumbling to herself.  Her 
hair was greasy and unkempt and her clothes were disheveled.  
She complained of racing thoughts in the past, but not 
currently.  Her speech was rapid and pressured and displayed 
flights of ideas and looseness of associations.  Ideas of 
reference with vague paranoid ideation were also present.  
She was oriented in four spheres and her memory was intact.  
Her affect was anxious with inappropriate laughter, poor 
relatedness and blunted with increased intensity but with no 
lability.  While she denied hallucinations, there was 
evidence of thought blocking (she would interrupt herself in 
mid-sentence and stare at the wall as if hearing stimulation 
from another source).  A September 1988 psychological 
evaluation had shown evidence of a schizotypal personality 
disorder, but she appeared to be worse than this description.  
Re-testing showed deterioration in her condition by 
demonstrating the presence of a psychosis.  

While the veteran was hospitalized undergoing this Medical 
Evaluation, she demonstrated bizarre behaviors including 
auditory hallucinations, delusions and inappropriate behavior 
(talking to self and objects).  She isolated herself from 
others and would become angry and belligerent, at times 
without provocation.  She was begun on anti-psychotic 
medications on January 6, 1989, with minimal control of her 
behavior after several days; however, she continued to have 
auditory hallucinations and her delusions continued unabated.  
It was noted that she appeared to have suffered an episode of 
psychosis at the time that she used cocaine.  Her history was 
of a person with schizotypal personality disorder who lives 
on the fringes on reality; stress in this type of individual 
is likely to cause deterioration into psychotic thought 
processes.  The final Axis I diagnosis was psychotic 
disorder, not otherwise specified, unchanged from admission, 
with psychotic symptoms such as delusions, hallucinations, 
incoherence, marked looseness of associations, and grossly 
disorganized behavior.  It was further commented that her 
personality disorder predisposed her to episodes of psychosis 
when placed under stress.  This was found not to have 
preexisted service.  The Axis II diagnosis was schizotypal 
personality disorder.  The opinion was that her underlying 
schizotypal personality disorder, that had preexisted her 
enlistment, had been placed under stress by acute events 
occurring in the summer of 1988, which had caused her to 
deteriorate into a psychosis.  The Medical Evaluation Board 
disposition in March 1989 noted a diagnosis of psychotic 
disorder, not otherwise specified, with considerable 
impairment of social and industrial adaptability.  This was 
found to exist prior to entrance, without service 
aggravation.

Following her discharge, the veteran was hospitalized at a 
private facility between November and December 1989.  She 
indicated that she had gotten involved with bad people doing 
bad things in service, and stated that her psychiatric 
illness had begun in June 1988.  She denied any current or 
past drug abuse, despite an in-service arrest for marijuana 
possession and a positive cocaine test.  She admitted that 
she was to be court martialed but was provided a psychiatric 
evaluation when she could not cooperate with her defense 
lawyer.  The examiner noted that the service medical records 
referred to odd behaviors in her adolescence, with no 
friends.  However, both the veteran and her mother disputed 
this, noting that she had many friends and boyfriends at that 
time and was very involved in social activities.  At the time 
of her admission, she referred to apathy and a loss of 
interest in things she used to enjoy.  She had difficulties 
carrying on conversations, complaining that her thoughts 
would race; she was also irritable and depressed and was 
sleeping too much.  The mental status examination noted her 
disheveled appearance and poor grooming.  Her eye contact was 
poor and her speech was rapid and pressured.  She displayed 
circumstantial thoughts, which were vague, but were without 
flights of ideas or looseness of associations.  A drug screen 
was negative.  During her stay, she continued to have flights 
of ideas and paranoid ideations.  She was felt to have 
bipolar disorder and was placed on Lithium.  At discharge, 
she was alert and oriented.  Her thoughts were logical and 
coherent with mild tangentiality.  There was no looseness of 
association or flights of ideas.  The Axis I diagnoses were 
mixed bipolar disorder; cocaine abuse in remission.

Between November 1989 and May 1990, the veteran was a 
resident at a VA Domiciliary.  During her stay, she had 
difficulty adjusting and following the rules.  She was 
discharged irregularly when she was found to be using 
alcohol.

In July 1990, the RO denied entitlement to service connection 
for a nervous condition.  It was found to have existed prior 
to service, and not to have been aggravated by that service.

In January 1991, the veteran was examined by VA.  Although 
she was appropriately and neatly dressed, as well as oriented 
in three spheres, her rapid speech and content of thought was 
obviously abnormal.  She avoided eye contact almost 
completely during the interview.  She displayed average 
intelligence but was unable to initiate or pursue any 
coherent train of thought without being distracted into 
circumstantial and, at times, inappropriate ideas and 
references to people, circumstances and situations.  She was 
unable to provide an accurate pre-service history and she did 
not want to talk about what happened in service, commenting 
that it upset her too much.  She was noted to exercise poor 
judgment and that she often got involved in situations in 
which she thinks that she been treated inappropriately.  Her 
speech was rapid, almost hypomanic; however, it was not 
incoherent.  Most of the time, her affect was rather 
flattened except when she became agitated when she spoke of 
her experiences in the Air Force.  The impression was 
psychotic disorder, not otherwise specified, in remission.  
The Axis II diagnosis was schizotypal personality disorder.  
The examiner commented that she should be hospitalized for 
additional psychological testing, which could then be 
compared to that done in service.  A board of three 
psychiatrists should then be convened to reach a consensus as 
to a diagnosis.

A rating action was issued in February 1991 which continued 
to deny her claim for service connection.  After she 
submitted duplicate records, the RO again denied service 
connection in June 1992.  

The evidence presented after the June 1992 denial included 
several VA outpatient treatment records developed between 
December 1990 and September 1995.  She sought continual 
treatment for her bipolar disorder, suffering from periods of 
rapid and pressured speech.  These records also noted that 
she was attending college and was interested in becoming a 
nurse.

The record also contained the reports of numerous VA 
hospitalizations.  The veteran was hospitalized between June 
and December 1991 with complaints of increased manic 
behavior.  She reported racing thoughts, pressured speech, 
decreased need for sleep, increased amounts of energy and 
irritability.  It was noted that she had only been taking her 
Lithium sporadically since her release from the Domiciliary 
in January 1991.  She was re-started on her Lithium and her 
condition began to improve.  Her appetite, energy and sleep 
patterns returned to normal.  She had positive interactions 
with the staff and with her peers.  It was learned that she 
was pregnant, a fact she refused to accept.  She was noted to 
be very ambivalent about her pregnancy, ranging from choosing 
names to expressing homicidal intentions.  She and her mother 
agreed that it would be best if someone else had temporary 
custody of her child.  By discharge, she was no longer 
floridly psychotic.  Her speech was not pressured and she 
displayed good but fleeting eye contact.  Her mood was 
euthymic and her affect was bright and cheerful.  The Axis I 
diagnosis was bipolar disorder, manic, with psychotic 
episodes.

The veteran was hospitalized at a VA facility between January 
and March 1992.  She had been readmitted after undergoing a 
C-section delivery on December [redacted], 1991.  She had been 
denying all along that she was pregnant, but admitted to it 
now.  She stated that it was very traumatic for her because 
her pregnancy was the result of a rape.  When speaking of the 
event, she became very tearful.  The mental status 
examination at admission noted that her mood was somewhat 
dysthymic at times and at others was rather labile; she also 
displayed pressured speech.  Her affect was congruent with 
her mood with a large range of emotions shown depending on 
the topic.  She was oriented in four spheres, her thought 
processes were intact and there were no hallucinations.  Some 
tangentiality in her speech was present.  She realized that 
she had to get better and get a job, but she still had poor 
insight as to her baby.  She went on day passes successfully, 
which improved her mood and affect.  She was released on a 
pass to meet her child and she exhibited no increased 
symptoms following this stressful event.  By discharge, she 
still had slightly pressured speech.  The diagnosis was mixed 
bipolar disorder.

In September 1992, the veteran was brought to a VA facility 
in handcuffs by the Sheriff's Department.  For the past 
several weeks, she reported feeling as if her mother and 
mother's sister were pushing her around.  She said that this 
pressure exacerbates her manic symptoms.  The mental status 
examination on admission showed that she was highly 
energetic, moving her arms and head around many times during 
the interview.  She maintained very little direct eye contact 
but interacted well with the interviewer.  Her speech was of 
fast rate and rhythm and of moderate to loud intensity; it 
also appeared to be pressured.  Her mood was perceived to be 
agitated and her affect was congruent with her mood.  The 
content of her thought displayed no looseness of associations 
and no flights of ideas.  It was noted to revolve around be 
"hassled" by everyone, but there was no evidence of 
delusional thinking or paranoia.  Her Lithium dose was 
increased and her manic behavior improved.  During the 
remainder of her stay, she began to display fewer manic 
behaviors.  At the time of her discharge, she had decreased 
manic behavior, non-pressured speech and no flights of ideas.  
The diagnosis was bipolar disorder, manic phase.

The veteran was readmitted between March and April 1993.  She 
appeared to be unkempt, with some increased psychomotor 
activity, elevated mood and anxious affect.  Her speech was 
rapid, with some flights of ideas but no looseness of 
associations; her eye contact was poor.  She also showed some 
tangentiality and circumstantiality.  She had been brought to 
the hospital from Cocke County Jail, after an arrest two days 
before for assaulting her brother.  She stated that she had 
stopped taking her Lithium because it made her "feel fat."  
She had developed increased agitation, confrontation and 
sleep disturbance.  She complained of paranoid ideas about 
her family stealing from her.  She was re-started on her 
Lithium and by discharge, she was felt to be at her baseline, 
which included occasional pressured speech.  The diagnosis 
was bipolar disorder, manic phase.

An October to November 1993 VA hospitalization noted that the 
veteran had been brought in by her mother, who felt that 
there had been a large increase in her degree of 
irritability.  She stated that she had been taking her 
Lithium, although tests revealed that her levels were low.  
Once her medication was regulated, her speech became non-
pressured and she was no longer restless or agitated.  She 
was pleasant and cooperative during her stay and she 
displayed no irritability to the staff.  The diagnosis was 
bipolar disorder.

The veteran was admitted in October 1994 after she was noted 
to have become very violent, with pressured speech, looseness 
of associations and flights of ideas.  Her mother had called 
the police and she was brought to the hospital on a Court 
order.  She admitted that she had not taken her Lithium for a 
month.  She was re-started on her medication and by discharge 
she was stable with improvement in mood and speech, which was 
no longer pressured.  There were no delusions or 
hallucinations.  The diagnosis was bipolar disorder, Type I 
manic phase with psychotic features.  

An April 1995 hospitalization report noted that she was 
admitted after being in a fight with her brother.  She 
indicated that her brother had started the fight, but that 
her mother had called the police on her.  She said that she 
was attending college to become a nurse and was an "A" 
student.  She was only sleeping for an hour several nights a 
week and stated that her brother was out to get her.  She 
also thought that the people in her hometown were out to get 
her.  After her medication was stabilized, she became calmer.  
At discharge, she was calmer, her mood had improved and her 
speech had slowed.  There was no evidence of hallucinations 
or delusions.  The diagnosis was bipolar disorder, manic 
phase with psychotic features.

The veteran was re-hospitalized between November and December 
1995 after her mother noted that she had been very hard to 
handle for the past couple of weeks.  The veteran admitted 
that she had been fighting with both her mother and her 
brother; she stated that they were constantly "on her 
case," which made it very difficult for her to study.  Her 
thoughts were racing and she indicated that she heard a voice 
in her head.  She also displayed some paranoia.  Her family 
believed that she had not been compliant with her 
medications, but her Lithium levels revealed that she had 
been.  She reported that she had been sleeping poorly and was 
more irritable, although she had increased interest in 
activities, such as school.  The mental status examination 
noted that she was alert and oriented and was fidgety during 
the interview.  She displayed poor eye contact and had signs 
of mania.  She was very energetic and spoke with pressured 
speech.  Her affect was congruent with her mood and she was 
able to think abstractly.  Flights of ideas and looseness of 
association were present.  Her medications were altered and 
she improved.  By discharge, she was psychiatrically stable 
and eager to return to school.  The diagnosis was bipolar 
disorder, manic, severe, with psychotic features.

A VA outpatient treatment record from January 1996 noted her 
denial of any psychotic symptoms.  Her thought processes were 
goal directed.  A private examination from May 1996 made 
reference to her long history of manic and depressed episodes 
with psychotic features.  Her symptoms were fairly well 
stabilized on Lithium.  Her speech was still somewhat rapid 
and somewhat tangential.  She admitted that she would get 
agitated but that she had had no depression in quite some 
time.  She was fully oriented, her memory was intact and her 
cognitive functions were normal.  Her impulse control was 
good (she was on medication).  She displayed intact judgment 
and impaired insight.  The examiner noted that her childhood 
had been normal, with no traumas.  She did well in school and 
had high grades.  She played sports and indicated that she 
had had a lot of friends.  In the Air Force, she stated that 
they made her do a "man's job" which wore her out.  It was 
then that she began to have psychiatric problems.

The veteran submitted school transcripts that noted her high 
grades.  Her health record made no mention of any psychiatric 
problems.

The veteran also submitted several lay statements in June 
1996 from people who had known her prior to service.  Her 
pastor stated that he had known her as she grew up and 
commented that he had observed her to be a normal child with 
good social behavior and a sense of humor.  He noted that she 
had been well-behaved and active in sports.  Two former 
teachers also submitted statements, each commenting that the 
veteran had been a good student and active in sports.  One 
noted that she had always gotten along well with others and 
was respectful towards him and other teachers.  Her gym 
instructor noted that in high school, the veteran had been 
her student aid and had played basketball for her.  Her 
former school counselor said that the veteran had been very 
school spirited, laughed a lot and had a lot of friends.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new and material," thus warranting reopening of the 
previously denied claim for service connection for an 
acquired psychiatric disorder.

The evidence received after the June 1992 refusal by the RO 
to reopen the veteran's claim included statements from 
persons who had known her prior to her service, as well as 
school records, reflecting her grades and health before 
service.  Clearly, these statements and records are relevant 
to and probative of the question whether the veteran suffered 
from any psychiatric or personality disorders prior to her 
entry onto active duty.  Taking this evidence as credible, 
for the sole purpose of the claim to reopen, it is found that 
it so significant that it must be considered in order to 
fairly decide the merits of the case.  See 38 C.F.R. 
§ 3.156(a) (1998).  Therefore, it is found that the veteran 
has presented sufficient "new and material" evidence to 
justify reopening the claim for service connection for an 
acquired psychiatric disorder.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, the claim is reopened.


REMAND

A review of the procedural history and development of the 
issue on appeal persuades the Board that it cannot decide the 
merits of the veteran's reopened claim for service connection 
for an acquired psychiatric disorder without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Consequently, the case must be remanded for adjudication on 
the merits prior to appellate review.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  This includes 
the duty to obtain all relevant service records.  Jolley v. 
Derwinski, 1 Vet. App. 37 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, a review of the service medical records 
suggests that they may be incomplete.  There are no records 
prior to June 1988 in the file (the veteran entered active 
duty in January 1986).  In particular, a copy of her entrance 
examination is not part of the claims folder.  These records 
could be extremely helpful in determining entitlement to the 
benefit sought and should be searched for.

The veteran was examined by VA in January 1991.  At that 
time, the examiner had recommended that additional 
psychological testing be performed and that a Board of three 
psychiatrists be convened to review the veteran's case and 
provide a diagnosis.  It is found that an additional 
examination would be helpful in this case in order to answer 
questions concerning the date of onset of the veteran's 
psychiatric illness.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center and request that 
they conduct a thorough search for 
additional service medical records 
pertaining to the veteran, particularly 
those developed between January 1986 and 
June 1988.  The entrance examination is 
of particular importance to this case.

2.  Once the above-requested development 
has been completed and any records 
obtained have been associated with the 
claims folder, the RO should afford the 
veteran a complete psychiatric 
examination.  The examiner should review 
all the evidence of record, to include 
the service medical records, and any 
records obtained in conjunction with this 
remand, prior to the examination, and 
should indicate in the examination report 
that such a review was done.  This 
examination should include all indicated 
special neuropsychological tests deemed 
necessary.  The examiner should provide a 
definitive diagnosis for the veteran's 
condition.  The examiner should then 
answer the following questions:

	a) did the veteran suffer from a 
personality disorder prior to her 
entrance onto active duty?;

	b) if such a personality disorder 
did preexist service, did it increase in 
severity during service, or were the 
symptoms noted during service an acute 
exacerbation brought on by drug abuse?;

	c) if no personality disorder is 
found to have preexisted service, were 
the symtpoms noted in service an early 
manifestation of any currently diagnosed 
psychiatric disorder?

A complete rationale for all opinions 
expressed should be provided.

3.  The RO should readjudicate the claim 
for service connection for an acquired 
psychiatric disorder based on all the 
evidence of record, without regard to 
finality.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, she and her representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

